United States Court of Appeals
            For the Eighth Circuit
        ___________________________

                No. 19-3050
        ___________________________

             United States of America

        lllllllllllllllllllllPlaintiff - Appellee

                           v.

                 Maci Denon Davis

      lllllllllllllllllllllDefendant - Appellant
         ___________________________

                No. 19-3082
        ___________________________

             United States of America

        lllllllllllllllllllllPlaintiff - Appellee

                           v.

                   Joe L. Franklin

      lllllllllllllllllllllDefendant - Appellant
                      ____________

    Appeals from United States District Court
for the Western District of Arkansas - Fayetteville
                 ____________
                           Submitted: December 18, 2020
                             Filed: January 27, 2021
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, WOLLMAN and LOKEN, Circuit Judges.
                             ____________

PER CURIAM.

      Maci Davis and Joe Franklin appeal judgments from the district court1
reducing their sentences pursuant to Section 404 of the First Step Act of 2018. Pub.
L. No. 115-391, § 404, 132 Stat. 5194, 5222 (2018). In light of our prior recent
decisions resolving First Step Act issues, we affirm.

      In 2007 and 2008, respectively, Davis and Franklin pleaded guilty to
possession with the intent to distribute at least 50 grams of cocaine base (crack
cocaine) in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(iii). As career offenders
under the U.S. Sentencing Guidelines (U.S.S.G. or Guidelines), both Davis and
Franklin had advisory Guidelines sentencing ranges of 262 to 327 months’
imprisonment and were each sentenced to 262 months’ imprisonment. United States
v. Davis, 317 F. App’x 572 (8th Cir. 2009) (unpublished per curiam) (affirming
Davis’s initial sentence); United States v. Franklin, 362 F. App’x 571 (8th Cir. 2010)
(unpublished per curiam) (affirming Franklin’s initial sentence).

       After Davis and Franklin filed motions for relief under the First Step Act, the
district court reduced their respective sentences to 188 months’ imprisonment, the
bottom of their recalculated sentencing ranges. Davis and Franklin moved for


      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                         -2-
reconsideration, seeking to supplement the record with information about their post-
conviction conduct. The district court denied the motions in September 2019 and
opted instead to “tether itself to the recalculated guidelines not out of a belief that the
First Step Act requires such a practice, but rather out of a belief that this is the most
practicable way to effectuate the policies undergirding the First Step Act in a fair and
consistent manner.” D. Ct. Order of Sept. 5, 2019 at 4.

        Section 404 of the First Step Act provides that a district judge “may . . . impose
a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were
in effect at the time the covered offense was committed.” 132 Stat. at 5222. If the
district court determines that a defendant is eligible for relief when considering a
motion for a reduced sentence under Section 404, it must then decide whether to grant
a reduction. United States v. McDonald, 944 F.3d 769, 772 (8th Cir. 2019). The
district court properly determined that Davis and Franklin were eligible for sentence
reductions under the First Step Act. We review the district court’s decision to grant
or deny an authorized sentence reduction under Section 404 for abuse of discretion.
Id. at 771.

       Davis and Franklin first argue that the district court misunderstood its
discretion under Section 404. Because it believed that conducting the resentencing
“proceedings in a manner analogous to what would occur if the United States
Sentencing Commission, rather than Congress, had authorized the sort of retroactive
sentencing relief contemplated by Section 404” would help “avoid arbitrary and
unwarranted sentencing disparities, see 18 U.S.C. § 3553(a)(6),” the district court
looked to U.S.S.G. § 1B1.10(b) for guidance. D. Ct. Order of Aug. 15, 2019 at 11–12
(citing U.S.S.G. § 1B1.10(b)(1), which sets forth the manner in which a sentence
reduction is determined following an amendment to the Guidelines and U.S.S.G.
§ 1B1.10(b)(2)(A), which limits the district court’s authority pursuant to 18 U.S.C.
§ 3583(c)(2) to reduce a sentence below the bottom of the recalculated Guidelines
range). The district court, however, expressly recognized that, unlike sentence

                                           -3-
reductions under 18 U.S.C. § 3582(c)(2), Section 404 did not require it to follow the
Guidelines when imposing a reduced sentence pursuant to the First Step Act. D. Ct.
Order of Aug. 15, 2019 at 13. Contra United States v. Johnson, 821 F. App’x 670,
671–72 (8th Cir. 2020) (unpublished per curiam) (remanding when the district court’s
opinion was unclear whether the district court viewed a prior case as mandating the
result rather than as mere guidance in exercising its discretion). It is not abuse of
discretion for the district court to consider one of the § 3553(a) sentencing factors
when deciding whether to reduce a sentence pursuant to Section 404. United States
v. Moore, 963 F.3d 725, 727 (8th Cir. 2020). Nor is it abuse of discretion for the
district court to find guidance in the Sentencing Commission’s policy statements
when, as here, the court recognizes that Section 404 of the First Step Act does not
require it to do so.

       Davis and Franklin next contend that the district court failed to conduct a
complete review of the motions on the merits as contemplated by Section 404(c) of
the First Step Act. To conduct a “complete review” under Section 404, a district
court must consider the arguments presented in the defendant’s motion and have a
reasoned basis for its decision. Id. at 728. Our review consists of determining
whether the record shows that the district court “has considered the parties’
arguments and has a reasoned basis for exercising his own legal decisionmaking
authority.” United States v. Booker, 974 F.3d 869, 871 (8th Cir. 2020) (quoting Rita
v. United States, 551 U.S. 338, 356 (2007)). The record clearly establishes that the
district court did so here. See United States v. Williams, 943 F.3d 841, 844 (8th Cir.
2019) (“The district court need not respond to every argument made by defendant.”
(internal citation and quotation marks omitted)); United States v. Hoskins, 973 F.3d
918, 921 (8th Cir. 2020) (record showed a complete review even though the district
court did not give rehabilitation and good disciplinary record as much consideration
as defendant would prefer).

      The judgments of the district court are affirmed.
                     ______________________________

                                         -4-